DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 07/01/2021 has been entered and fully considered.
Claims 37, 39-44, 46-48, 50-57 and 59-66 are pending of which claims 37, 44, 48, and 57 are independent and amended.
The IDS(s) submitted on 10/06/21 has been considered.
Allowable Subject Matter
Claims 37, 39-44, 46-48, 50-57 and 59-66 (renumbered 1-26) are allowed.
Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s remarks submitted on 07/0/21, along with the claim amendments have been fully considered and overcome the prior art of record. The cited prior art has been found to be the closest prior art, and the claims are therefore allowable based on the applicant’s amendments and remarks.
The prior art of record fails to teach a method in a user equipment wherein the method comprises detecting one or more parameters of synchronization sequence (SS) blocks transmitted by a second base station of a plurality of base stations; and reporting the detected one or more parameters of SS blocks transmitted by the second base station to a first base station of the plurality of base stations, and the one or more parameters comprising one or more of periodicity of SS burst sets; a number of SS bursts per SS burst set; a number of SS blocks per SS burst; a periodicity of SS bursts clam 37.  These limitations, in combination with the remaining limitations of claim 37 are not taught nor suggested by the prior art of record.
Dependent claims 39-43 depend respectively on parent claim 37 and are allowed for the same reasons as the parent claim 37.
The prior art of record fails to teach a method in a first base station wherein the method comprises instructing a user equipment to detect and report one or more properties of synchronization sequence (SS) blocks transmitted by a second base station and receiving from the user equipment a report comprising the detected one or more properties of SS blocks transmitted by the second base station, and the one or more properties comprising one or more of periodicity of SS burst sets; a number of SS bursts per SS burst set; a number of SS blocks per SS burst; a periodicity of SS bursts within an SS burst set; and one or more frequencies over which the SS blocks are transmitted as substantially described in independent clam 44.  These limitations, in combination with the remaining limitations of claim 44 are not taught nor suggested by the prior art of record.
Dependent claims 46-47 depend respectively on parent claim 44 and are allowed for the same reasons as the parent claim 44.
The prior art of record fails to teach a user equipment wherein the user equipment is caused to: detect one or more parameters of synchronization sequence (SS) blocks transmitted by a second base station of a plurality of base stations; and report the detected one or more parameters of SS blocks transmitted by the second clam 48.  These limitations, in combination with the remaining limitations of claim 48 are not taught nor suggested by the prior art of record.
Dependent claims 50-56 depend respectively on parent claim 37 and are allowed for the same reasons as the parent claim 48.
The prior art of record fails to teach a base station to instruct a user equipment to detect and report one or more properties of synchronization sequence (SS) blocks transmitted by a second base station and receive from the user equipment a report comprising the detected one or more properties of SS blocks transmitted by the second base station, and the one or more properties comprising one or more of periodicity of SS burst sets; a number of SS bursts per SS burst set; a number of SS blocks per SS burst; a periodicity of SS bursts within an SS burst set; and one or more frequencies over which the SS blocks are transmitted as substantially described in independent clam 57.  These limitations, in combination with the remaining limitations of claim 57 are not taught nor suggested by the prior art of record.
Dependent claims 59-66 depend respectively on parent claim 44 and are allowed for the same reasons as the parent claim 57.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HABTE MERED/Primary Examiner, Art Unit 2474